DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Preliminary Amendment filed 11/16/2021, requesting entry of a new claim set.
The request is accepted and the claims are entered.
A non-final rejection is issued herewith in view of the new claims.
Claims 1-22 are cancelled.
Claims 23-37 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
The office is unable to locate the cloud based voice recognition recited in these claims in the application as originally filed.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 28 and 29 (dependent on claim 28) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24
The claim recites, “wherein the operating mode includes a member selected from a group consisting of a user selectable operating mode, a default operating mode, and combinations thereof.”
The meaning of “and combinations thereof” is not clear.
Par. 7 of the published application teaches “The system may operate in the first configuration as a default condition and otherwise operate in the second configuration, e.g., when a user selects operation in the second mode.”  

Claim 28
The claim recites, “wherein the programmable device includes a computer or a laptop computer.”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28 recites the broad recitation “computer”, and the claim also recites “lap top computer” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,756,030 to Juliver in view of US 2008/0259056 to Freier.
Regarding claim 23, Juliver teaches a showering system controllable by a user, comprising:
(CPU 54, Fig. 2) for use with a shower head (abstract, 16, Fig. 1), the shower head configured to receive hot (24, Fig. 1) and cold water (22, Fig. 1, col. 5, 45-50), 
the controller providing an operating mode for the user to select one or more showering system settings to flow water through the shower head, wherein the controller automatically provides one or more signals to blend the hot and cold water during one or more showering steps to send blended hot and cold water through the shower head at a predefined temperature specified by the user, the controller including a microcomputer; (person keys in values for desired temperature and water flow rate to CPU 54 to execute a timed sequence; column 7, lines 10-30; claim 3),
Juliver does not teach,
a programmable device configured for wireless communication with the controller, the programmable device including a processor and a non-transitory computer readable medium, the non-transitory computer readable medium including instructions configured to permit the user to remotely run, modify, or program the one or more showering system settings of the controller to select the predefined temperature specified by the user.
However, Juliver does teach
Programming and/or operating signals can be fed to controller (CPU 54; figure 1) from a remote input system (column 8, lines 40-45).
Freier teaches
A processor based handheld device (hand-held remote control 16; paragraph [0036]) having a wireless communication link (wireless remote; paragraph [0036]) with a 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the remote input system of Juliver's showering system to include the wireless handheld device of Freier's showering system, because Freier discloses the user is able to turn on the shower system while in bed so the water temperature will reach the desired level by the time the user enters the shower enclosure (Freier, paragraph [0037]), and including a handheld device will give the user greater flexibility in the locations from which the system can be controlled.

Regarding claim 25, Juliver as modified teaches the showering system of claim 23, wherein the programmable device includes a handheld programmable device.
(Freier, see above, processor based hand-held device with software). 




Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,756,030 to Juliver in view of US 2008/0259056 to Freier and US 2006/0069453 to DeBourke.
Regarding claim 24, Juliver teaches, the showering system of claim 23, wherein the operating mode includes a member selected from a group consisting of a user selectable operating mode (person keys in values for desired temperature and water flow rate to CPU 54 to execute a timed sequence; column 7, lines 10-30; claim 3), but does not expressly teach a default operating mode, and combinations thereof.
DeBourke teaches
A dynamic water controller where the default setting may be a manual mode of operation (par. 54).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Juliver, in view of DeBourke, in order to allow the user to select a default mode, which may be the manual mode depending upon the desires of the end user.

Claims 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,756,030 to Juliver in view of US 2008/0259056 to Freier and US 2016/0231721 to Lakshmanan.
Regarding claims 26-29, Juliver as modified teaches the showering system of claim 25, but does not teach,
26. wherein the handheld programmable device includes a smart phone.

28. wherein the programmable device includes a computer or a laptop computer.
29. wherein the computer or the laptop computer is connected via a wireless connection to a router or a network.
Lakshmann teaches a system with wireless and wired control of devices (title), such as the provision of hot water to a shower (par. 168).
The control system can include a wireless (e.g., Wi-Fi) interface which can be controlled by other wireless devices, such as a personal computer (PC), laptop computer, mobile phone, tablet computer, or other network (par. 98), where the wireless communications are (e.g., Wi-Fi, Wireless Local Area Network (WLAN), Bluetooth, Near Field Communication (NFC)). (par. 37).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Juliver, in view of Lakshman, in order to provide the user with the convenience of the use of state of the art wireless devices and also reduce the number of wired connections, and consequently the space that such wires would require.    
	
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,756,030 to Juliver in view of US 2008/0259056 to Freier, and US 2007/0124721 to Cowing.
Regarding claim 30, Juliver as modified teaches the showering system of claim 23, but does not teach, 

	Cowing teaches the use of an internet appliance hub. (par. 51).
 	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Juliver, in view of Cowing, in order to permit the use to access the faucet control over the internet (Cowing par. 51).

Claim 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,756,030 to Juliver in view of US 2008/0259056 to Freier, US 2015/0206539 to Campbell, and  US 2015/0243287 to Nakano.
Juliver as modified teaches the system of claim 23, but does not teach,
31.  wherein the programmable device recognizes voice control commands by the user to permit the user to remotely run, modify, or program the one or more showering system settings via the wireless link to select the predefined temperature specified by the user.
32. wherein the programmable device recognizes voice control commands by the user using a cloud-based voice recognition capability.
33. wherein the controller recognizes voice control commands by the user to permit the controller to automatically provide the one or more signals to blend the hot and cold water during the one or more showering steps to send the blended hot and cold water through the shower head at the predefined temperature specified by the user.
34. wherein the controller recognizes voice control commands by the user using a cloud-based voice recognition capability.

	Campbell teaches an enhanced human machine voice interface through the use of cloud based voice recognition (par. 7), and Nakano teaches a server that recognizes a received voice information, decides a control instruction, and transmits control instructions to a household appliance (abstract).  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Juliver, in view of Campbell and Nakano, in order to permit the convenience of voice control over the shower head, using an enhanced human machine voice interface. Regarding the various specific functions claimed, it would be obvious to provide the system with implementing these functions, because once the system is provided with voice control capability, there is no apparent reason why the voice system would perform certain functions, and not perform all of the functions normally involved in controlling the temperature of water flowing through a faucet.    
	
	Claims 36, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,756,030 to Juliver in view of US 2008/0259056 to Freier, and US 6,286,764 to Garvey.
Regarding claim 36, Juliver as modified teaches the showering system of claim 23, but does not teach,
wherein the controller is configured to initiate an audible signal to communicate to the user that the temperature is at the predefined temperature specified by the user.
Garvey teaches a faucet with a display unit that notifies the user when a desired water temperature has been reached. (col. 15, 55-65).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Juliver, in view of Garvey, in order to alert the user when the water temperature is at the desired temperature, so that the used does not have to read a temperature display.      
	
	Regarding claim 37, Juliver as modified teaches the showering system of claim 23, but does not teach,
wherein one of the controller and the programmable device is configured to learn user preferences for the showering system settings.
Garvey teaches, (Col. 15, 5-25)
“. . . .the system processing unit or external processing unit allows for system " learning" using advanced control logic. Thus, the system can identify and remember which users use the fluid control system at particular times and days. The system will automatically adjust temporally-adapted system functions and parameters according to this schedule to approximate pre-selected system functions and parameters for that individual. For example, the system will adjust shower water temperature to achieve a pre-selected temperature at the user's habitual use time. If this individual schedule changes the computer will recognize the change and automatically inquire via the user interface 60 whether a new schedule should be programmed. The system can also be programmed to " learn" a wide range of additional memory functions, e.g., to remember how long it takes to heat water in the system based on present temperature and hot water heater temperature, and/or to adjust this remembered heating time in response to external or internal temperature changes--automatically or based on further processing of past temperature and heating time data.

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Juliver, in view of Garvey, in order to simplify the user’s burden in controlling the faucet, by providing a system that can learn to control the faucet itself.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763